

115 HR 544 IH: Private Corrado Piccoli Purple Heart Preservation Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 544IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Cook (for himself, Mr. Bishop of Georgia, Ms. Judy Chu of California, Ms. Jenkins of Kansas, Mr. Poliquin, and Mr. Dunn) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for penalties for the sale of any Purple Heart
			 awarded to a member of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Private Corrado Piccoli Purple Heart Preservation Act. 2.FindingsCongress finds the following:
 (1)The Purple Heart medal solemnly recognizes the great and sometimes ultimate sacrifice of American servicemembers like Private Corrado Piccoli.
 (2)The Purple Heart medal holds a place of honor as the national symbol of this sacrifice and deserves special protections.
 3.Penalty for sale of Purple Hearts awarded to members of the Armed ForcesSubsection (a) of section 704 of title 18, United States Code, is amended to read as follows:  (a)In general (1)PenaltyWhoever knowingly purchases, attempts to purchase, solicits for purchase, mails, ships, imports, exports, produces blank certificates of receipt for, manufactures, sells, attempts to sell, advertises for sale, trades, barters, or exchanges for anything of value any decoration or medal authorized by Congress for the armed forces of the United States, or any of the service medals or badges awarded to the members of such forces, or the ribbon, button, or rosette of any such badge, decoration or medal, or any colorable imitation thereof, except when authorized under regulations made pursuant to law, shall be fined under this title or imprisoned not more than six months, or both.
 (2)Limitation on regulationsRegulations referred to in paragraph (1) may not authorize the sale of any Purple Heart awarded to a member of the armed forces or former member of the armed forces by the Secretary of the military department concerned..
		